


Exhibit 10.1
[lululogo.jpg]


Private & Confidential
This Agreement is dated November 5, 2015, (the “Effective Date”).
To:    Gina Warren
Re:    Executive Employment Agreement
Dear Gina:
This Agreement contains the terms and conditions of our offer of employment in
the position of EVP Culture & Talent. This Agreement will take effect as of the
Effective Date and will continue until terminated in accordance with its terms.
If you accept employment on the terms and conditions set out below, please
execute this Agreement where indicated.
ARTICLE 1 - INTERPRETATION
1.01
Definitions

In this Agreement, unless something in the subject matter or context is
inconsistent therewith:
“Affiliate” has the meaning attributed to such term in the Canada Business
Corporations Act and includes each direct and indirect subsidiary of the Company
and any other entities, including joint ventures and franchises, in which the
Company has an interest.
“Approvals” means, collectively, a Canadian work permit and all other necessary
authorizations and approvals for the Executive to work in Canada.
“Agreement” means this agreement, including its recitals and schedules, as
amended from time to time in accordance with Section 6.05.
“Base Salary” has the meaning attributed to such term in Section 3.01.
“Board” means the board of directors of the Company in office from time to time.
“Bonus Plan” means the Company's executive bonus plan in effect from time to
time.
“Cause” includes, without limitation, the usual meaning of just cause under the
common law or the laws of British Columbia.
“Company” means lululemon athletica inc., a Delaware corporation.
“Compensation Committee” means the compensation committee of the Board.
“Confidential Information” means information disclosed to or known by the
Executive as a consequence of or through the Executive’s employment with the
Company about the Company’s or any of its Affiliates’ products, operations,
research, processes or services, including but not limited to all information
relating to research, development, inventions,




--------------------------------------------------------------------------------




copyrights, patents, industrial designs, licenses, manufacture, production,
distribution, purchasing, accounting, financing, engineering, marketing,
merchandising, selling, and other technical or business information or trade
secrets of the Company or any of its Affiliates, or about any of the Company’s
or any of its Affiliates’ customers, suppliers, vendors or business affiliates
and also includes any information that the Company has received from others that
the Company is obligated to treat as confidential or proprietary, but
Confidential Information does not include information which is or becomes
generally available to the public through no fault of the Executive or which the
Executive can establish, through written records, was in the Executive’s
possession prior to its disclosure to the Executive as a result of the
Executive’s work for the Company.
“Effective Date” has the meaning attributed to such term in the preamble of this
Agreement.
“Executive” means Gina Warren.
“IRC” means the Internal Revenue Code of the United States of America.
“Plan” means the Company’s 2014 Equity Incentive Plan, as amended or replaced
from time to time.
“Relocation” has the meaning attributed to such term in Section 3.09.
“Restrictive Covenant Agreement” has the meaning attributed to such term in
Section 4.06.
“Start Date” means the later of February 1, 2016 or 15 calendar days following
the date the Approvals are granted.
“Termination Date” has the meaning attributed to such term in Section 5.01.
ARTICLE 2 - EMPLOYMENT
2.01
Employment

(1)Subject to the terms and conditions of this Agreement, the Company will,
commencing on the Start Date, employ the Executive in the position of EVP
Culture & Talent, on the terms and conditions set out herein.
(2)The Executive will report to the Chief Executive Officer.
(3)The Executive shall perform duties and responsibilities as are normally
provided by a EVP Culture & Talent of a corporation in a business and of a size
similar to the Company and such other duties and responsibilities as may
reasonably be assigned from time to time, subject always to the control and
direction of the Chief Executive Officer.
2.02
Term

The term of this Agreement will commence on the Effective Date and the
Executive’s employment under this Agreement will commence on the Start Date and
will continue for an indefinite period, subject to termination in accordance
with the terms of this Agreement.
2.03
Place of Employment

(1)On or before the Start Date, the Executive will relocate the Executive’s
primary residence to Vancouver, B.C. (the “Relocation”) and will perform the
Executive’s duties and responsibilities for the Company at the principal
executive offices of the Company and the Executive will reside within a
reasonable daily commuting distance of such offices.
(2)The Executive acknowledges that the performance of the Executive’s duties and
responsibilities will necessitate frequent travel to other places.




--------------------------------------------------------------------------------




ARTICLE 3 - REMUNERATION AND BENEFITS
3.01
Base Salary

The Company will pay the Executive a base salary (the “Base Salary”) in the
amount of USD $500,000 per annum after the Start Date, payable in accordance
with the Company’s usual payroll practices and dates, in arrears by direct
deposit, and subject to deductions required by law or authorized by the
Executive.
3.02
Bonus

The Executive will be eligible to receive an annual bonus pursuant to the terms
and conditions of the Bonus Plan. The Executive’s bonus target under the Bonus
Plan shall be seventy five percent (75%) of Base Salary.
3.03
Retention Bonus

In exchange for the Executive accepting employment with Company and remaining
employed for a period of twelve (12) months from the Start Date (the “Retention
Period”), the Company agrees to provide the Executive with a retention bonus in
the amount of USD $200,000 (the “Retention Bonus”), less applicable tax and
other withholdings.
The Company will pay the Retention Bonus to the Executive, in advance of the
completion of the Retention Period and prior to the Executive actually having
earned it in anticipation of retaining the Executive’s services for the whole of
the Retention Period. Therefore, in the event the Executive’s employment is
terminated at any time prior to completing the Retention Period, by reason of
voluntary resignation or termination by the Company for cause, the Executive
will repay the Retention Bonus to the Company within 15 days of such resignation
or termination date. Should the Company terminate the Executive’s employment for
any reason other than for Cause or due to the Executive’s death or disability at
any time prior to the Executive completing the Retention Period, the Retention
Bonus shall be considered earned in full on the date of termination.
3.04
Payment of Base Salary and Bonus

The Executive acknowledges and agrees that the Base Salary and Bonus will be
paid on the following terms:
(1)The Executive must establish and maintain a United States domiciled or
Canadian domiciled US dollar bank account (the "USD Account"), and must provide
the Company with all information about the USD Account required to facilitate
payment of the Base Salary and Bonus in accordance with this Agreement;
(2)The Executive will continue to be subject to Canadian taxes and standard
withholdings in Canada. For this purpose, the Executive’s Base Salary and/or
Bonus will be converted to Canadian dollars (CAD) using the average noon
exchange rate for the pay period in which the Base Salary and/or Bonus is
payable; and
(3)The Executive’s net Base Salary and/or Bonus will be delivered in USD on
regular pay days in accordance with the Company's usual payroll practices and
dates, in arrears, and by way of direct deposit into the USD Account. The
Executive acknowledges and agrees that the net Base Salary and/or Bonus will
fluctuate each pay period in which it is payable due to the conversation
required to calculate the Canadian withholdings.
3.05
Incentives

(1)As an employee of the Company, the Executive will be eligible for annual
equity awards as determined by the Compensation Committee, in its sole
discretion. These potential equity awards currently consist




--------------------------------------------------------------------------------




of restricted share units, stock options and performance share units. For the
fiscal year 2016, the Executive’s target equity shall be USD $550,000, payable
in accordance with the Company’s usual practices and dates.
(2)Subject to the approval of the Compensation Committee, on or about the Start
Date, the Executive will be awarded a one-time grant of a number of Restricted
Share Units (RSUs) determined by dividing USD $100,000 by the fair market value
of a share of the Company’s common stock determined in accordance with the Plan
as of the effective date of the grant. Subject to the Executive’s continued
employment, the RSUs will vest over a three-year period, with one-third of the
award vesting on or about each of the first, second, and third anniversaries of
the grant date. RSU grants are subject to the terms of the Plan, the applicable
grant agreements, and the Company’s practices and policies on granting RSU
awards, including the Company’s standard RSU award agreement.
3.06
Benefits

The Executive will be entitled to participate in applicable employee benefit
plans as are in effect from time to time, subject to and in accordance with the
terms and conditions of such plans, subject to any express limitations by this
Agreement or unless a greater benefit is expressly provided to the Executive
under this Agreement.
3.07
Plan documents and right to change

(1)Some of the compensation and benefit plans and programs referred to in this
offer are governed by insurance contracts and other plan or policy documents,
which will in all cases govern.
(2)The Company reserves the right to amend, change or terminate any or all of
its plans, programs, policies and benefits at any time for any reason without
notice to the Executive, including without limitation bonus, commission,
benefit, or compensation plans and programs.
3.08
Vacation

The Executive will be entitled to four (4) weeks paid vacation each year. Such
vacation entitlement will be pro-rated for any part of a year. The Executive
will take such vacation at times having regard to the best interests of the
Company. Except as may be required by applicable employment standards
legislation, the Executive will lose the entitlement to unused vacation and the
Executive will not be paid for any accrued but unused vacation. The Executive
agrees that any unearned advanced vacation may be deducted from the Executive’s
final pay should the Executive’s employment with the Company end for any reason.
3.09
Relocation

Conditioned upon and following the Executive’s receipt of the Approvals, the
Executive is eligible for relocation services as per the attached summary.
3.10
Expenses

The Company will reimburse the Executive for all reasonable out-of-pocket
expenses properly incurred by the Executive in the course of the Executive’s
employment with the Company, in accordance with the Company’s expense
reimbursement policy in effect as at the date the Executive incurs any such
expenses. The Executive will provide the Company with appropriate statements and
receipts verifying such expenses as the Company may require.




--------------------------------------------------------------------------------




ARTICLE 4 - EXECUTIVE’S COVENANTS
4.01
Full Time Service

The Executive will devote all of the Executive’s time, attention and effort to
the business and affairs of the Company, will well and faithfully serve the
Company and will use the Executive’s best efforts to promote the interests of
the Company and its Affiliates. The Executive will not engage in other
employment or consulting work while employed by the Company.
4.02
Duties and Responsibilities

In the performance of the Executive’s duties, the Executive agrees to give the
Company the full benefit of the Executive’s knowledge, expertise, skill and
ingenuity and to exercise the degree of care, diligence and skill that a prudent
executive would exercise in comparable circumstances.
4.03
Policies, Rules and Regulations

The Executive will be bound by and will faithfully observe and abide by all of
the policies, rules and regulations of the Company from time to time in force
which are applicable to senior executives of the Company and which are brought
to the Executive’s notice or of which the Executive should reasonably be aware
including but not limited to the Company’s Code of Business Conduct.
4.04
Conflict of Interest

(1)The Executive will not, during the Executive’s employment with the Company,
engage in any business, enterprise or activity that is contrary to or detracts
from the due performance of the business of the Company or the Executive’s
duties.
(2)The Executive will refrain from any situation in which the Executive’s
personal interest conflicts or may appear to conflict with the Executive’s
duties to the Company or the interests of the Company. The Executive agrees that
if there is any doubt in this respect, the Executive will inform the CEO and
obtain written authorization prior to engaging in such situation.
4.05
Business Opportunities

During the Executive’s employment, the Executive will communicate to the Company
all knowledge, business and customer contacts and any other information that
could concern or be in any way beneficial to the business of the Company. Any
such information communicated to the Company as aforesaid will be and remain the
property of the Company notwithstanding any subsequent termination of the
Executive’s employment.
4.06
Restrictive Covenants

The Executive agrees to be bound by the terms and conditions of the Restrictive
Covenant Agreement (the “Restrictive Covenant Agreement”) between the Company
and the Executive, a copy of which is attached to this Agreement as Schedule A
and is incorporated by reference and deemed to be a part of this Agreement.
4.07
Pre-existing Obligations

The Executive is hereby requested and directed by the Company not to disclose
confidential or proprietary information of any kind belonging to the Executive’s
former employer or any other person. The Company is not employing the Executive
to obtain the confidential information business information, intellectual
property or business opportunities of the Executive’s former employer or any
other person.




--------------------------------------------------------------------------------




4.08
Anti-bribery and Compliance with Handbook

During the Executive’s on-boarding and employment the Executive will be required
to read and comply with the Company’s Handbook. The Handbook provides additional
details regarding the Executive’s employment, employee discounts, personal
accountability, integrity (regarding hours worked), yoga benefits, the Code of
Business Conduct (including policies related to gifts and entertainment and
prohibiting bribes) and other benefits and time off programs. Failure to follow
any of the Company’ policies may lead to immediate termination of employment.
Additional information and resources are on youlu, which is available following
the Executive’s first day of work.
4.09
Confidential Information

(1)The Executive acknowledges and agrees that the Executive shall not acquire
any right, title or interest in or to the Confidential Information.
(2)At all times during and subsequent to the termination of the Executive’s
employment with the Company, the Executive:
(a)
will not use, copy or reproduce the Confidential Information except as may be
reasonably required for the Executive to perform the Executive’s duties for the
Company, and the Executive will not directly or indirectly use, disseminate or
disclose any Confidential Information for the Executive’s own benefit or the
benefit of any other person or entity; and

(b)
the Executive you will take all necessary precautions against unauthorized
disclosure of the Confidential Information.

(3)If the Executive is requested or ordered by law to disclose any Confidential
Information, the Executive will advise the Company forthwith of such request or
order and provide to the Executive all information concerning such request or
order and the opportunity for the Company to object or intervene, prior to
making any disclosure of Confidential Information.
ARTICLE 5 - TERMINATION
5.01
Termination by the Company

The Company may terminate the Executive’s employment with the Company at any
time, with or without cause, by giving notice in writing to the Executive and
stipulating the last day of employment (the “Termination Date”).
5.02
Termination by the Executive

The Executive may terminate the Executive’s employment with the Company at any
time by giving the Company thirty (30) days’ notice in writing (the “Notice of
Resignation Period”). The Company may waive such notice, in whole or in part, in
which case the Executive shall only be entitled to (i) payment of the
Executive’s Base Salary for the period from the effective date of the waiver of
the Notice of Resignation Period to the end of the Notice of Resignation Period;
(ii) continued group benefit coverage under Section 3.06 subject to and in
accordance with the terms and conditions of the applicable plans, for the period
ending the last day of the Notice of Resignation Period; (iii) the value of the
pro-rated vacation leave with pay for that portion of the calendar year up to
the end of the Notice of Resignation Period, and (iv) any payments or
entitlements under the Bonus Plan that the Executive would otherwise receive
during the Notice of Resignation Period.




--------------------------------------------------------------------------------




5.03
Payments on Termination Without Cause

(1)If the Executive’s employment with the Company is terminated by the Company
without Cause, the Executive will only be entitled to the following payments and
benefits:
(a)
Accrued Compensation. The Company will pay the Executive’s Base Salary accrued
and unpaid up to and including the Termination Date, including accrued vacation
pay, at the rate in effect at the time notice of termination is given by the
Company.

(b)
Bonus Compensation. The Executive shall not receive any bonus payment whatsoever
pursuant to Section 3.02 or the Bonus Plan except such bonus which is already
earned and due to be paid up to and including the Termination Date,
notwithstanding any period following the Termination Date during which the
Executive may receive any payments or benefits under the terms of this Agreement
or at law.

(c)
Restricted Share Units, Performance Share Units and Stock Options. The
Executive’s rights regarding any Restricted Share Units, Performance Share Units
or stock options from the Company will be governed by the terms of the Plan and
the applicable Performance Share Unit agreements, stock option agreements, and
policies.

(d)
Notice or Pay in lieu/Severance. The Executive will be entitled to fifteen
months’ notice or payment of Base Salary (at the rate in effect as of the date
of termination) in lieu, or a combination of notice and payment of Base Salary
(the “Severance Payment”), as determined at the election of the Company (which
election shall be made by the Company no later than five business days after
such termination). Any payment made pursuant to this Section 5.03(1)(d) shall
be:

i.less any termination or severance pay paid pursuant to the Employment
Standards Act (British Columbia);
ii.subject to regular and statutory withholdings;
iii.paid in equal instalments on the Company’s normal paydays beginning on the
first regular payday occurring after the date of termination; and
iv.for any payment above the minimum required under the Employment Standards Act
(British Columbia), contingent upon the Executive’s compliance with all
surviving provisions of this Agreement and the Executive’s execution of a full
general release in a form acceptable to the Company releasing all claims, known
or unknown, that the Executive may have against the company arising out of or
any way related to the Executive’s employment or termination of employment with
Company, and such release has become effective in accordance with its terms
prior to the 60th day following the Termination Date. If the release has not
become effective by such deadline, such amounts payable after (but not before)
such deadline will be forfeited.


(e)
RCA. Any amounts owing to the Executive pursuant to Section 5.03(1)(d) that are
above the minimum required under the Employment Standards Act (British Columbia)
shall be forfeited if the Executive fails to comply with the Restrictive
Covenant Agreement.

(f)
Deductions. The Company may deduct from the amounts payable by it to the
Executive or for the Executive’s benefit pursuant to Section 5.03(1)(a), (b),
(c), or (c) any amounts owing to the Company by the Executive.





--------------------------------------------------------------------------------




(g)
Fair and Reasonable. The parties agree that the provisions of Section 5.03 are
fair and reasonable and that the amounts payable by the Company to the Executive
or for the Executive’s benefit pursuant to Section 5.03 are reasonable.

(h)
No Other Payments or Benefits. The terms and conditions of this Section 5.03 and
the amounts paid and the benefits provided to the Executive hereunder are in
full satisfaction of any payments or benefits which the Executive may otherwise
have been entitled to receive in relation to the termination of this Agreement
and the Executive’s employment hereunder pursuant to the common law and any
applicable laws, including, without limitation, the British Columbia Employment
Standards Act, or any of the Company’s programs, policies, plans, contracts or
agreements, whether written or verbal. Upon receipt of the payments and benefits
described herein, the Executive will have no action, cause of action, claim or
demand against the Company, the Company’s Affiliates or any other person arising
out of or in relation to the Executive’s employment under this Agreement or the
termination of this Agreement and the Executive’s employment hereunder, other
than to enforce the terms of this Agreement and remedy any breach thereof by the
Company.

(i)
No Mitigation. The Executive shall not be required to mitigate the amount of any
payments provided for under Section 5.03 of this Agreement by seeking other
employment nor shall any payment provided for in such Section be reduced by any
compensation or remuneration and/or benefits earned by the Executive as a result
of employment by another employer or the rendering of services after the date of
termination.

5.04
Payments on Termination by Company for Cause

If the Executive’s employment with the Company is terminated by the Company for
Cause, the Executive will only be entitled to receive the following
compensation:
(a)
Accrued Base Salary. The Company will pay the Executive’s Base Salary accrued
but unpaid up to and including the Termination Date, including accrued vacation
pay, at the rate in effect at the time the notice of termination is given.

(b)
Accrued Expenses. The Company will reimburse the Executive for any business
expenses reasonably incurred by the Executive up to and including the
Termination Date in accordance with the Company's normal expenses policy
applicable to the Executive at that time.

(c)
Bonus Compensation. The Executive shall not receive any bonus payment whatsoever
pursuant to Section 3.02 or the Bonus Plan except such bonus which is already
earned and due to be paid up to and including the Termination Date,
notwithstanding any period following the Termination Date during which the
Executive may receive any payments or benefits under the terms of the Agreement.

(d)
Restricted Share Units, Performance Share Units and Stock Options. The
Executive’s rights regarding any Restricted Share Units, Performance Share Units
or stock options from the Company will be governed by the terms of the Plan and
the applicable Performance Share Unit agreements, stock option agreements, and
policies.

5.05
Fair and Reasonable

The Executive acknowledges and agrees that the payments and/or benefits pursuant
to this Article 5 will be in full satisfaction of all terms or requirements
regarding termination of the Executive’s employment, including without
limitation common law notice of termination or compensation in lieu of such
notice and compensation for length of service and any other entitlement pursuant
to the British Columbia Employment Standards Act as amended from time to time.
Except as expressly provided in this Article 5, the Executive will not be
entitled to any termination




--------------------------------------------------------------------------------




payments, damages, or compensation whatsoever, notwithstanding any changes in
the terms and conditions of the Executive’s employment which may occur in the
future, including any change in position, duties or compensation.
5.06
Return of Property

Upon termination of the Executive’s employment with the Company, the Executive
will deliver or cause to be delivered to the Company promptly all books,
documents, money, securities or other property of the Company that are in the
possession, charge, control or custody of the Executive, without retaining any
copies or records of any Confidential Information whatsoever.
5.07
Resignation as Director and Officer

Upon any termination of the Executive’s employment under this Agreement, the
Executive will be deemed to have resigned as a director and officer of all
Affiliates of the Company contemporaneously with the date of termination of the
Executive’s employment for any reason and will immediately, on request of the
Company, sign forms of resignation indicating – the Executive’s resignation as a
director and officer of the Company and any Affiliates of the Company and of any
other entities of which the Executive occupies similar positions as part of or
in connection with the performance by the Executive of the duties under this
Agreement, if applicable.
5.08
Provisions which Operate Following Termination

Notwithstanding any termination of the Executive’s employment under this
Agreement for any reason whatsoever and with or without cause, all provisions of
this Agreement necessary to give efficacy thereto, including without limitation
the Restrictive Covenant Agreement attached as Schedule A, will continue in full
force and effect following such termination.
ARTICLE 6 - MISCELLANEOUS
6.01
Application of Section 409A

(1)Notwithstanding anything set forth in this Agreement to the contrary, no
amount payable pursuant to this Agreement which constitutes a “deferral of
compensation” within the meaning of the Treasury Regulations issued pursuant to
Section 409A of the IRC (the “Section 409A Regulations”) shall be paid unless
and until the Executive has incurred a “separation from service” within the
meaning of the Section 409A Regulations. Furthermore, to the extent that the
Executive is a “specified employee” within the meaning of the Section 409A
Regulations as of the date of the Executive’s separation from service, no amount
that constitutes a deferral of compensation which is payable on account of the
Executive’s separation from service shall be paid to the Executive before the
date (the “Delayed Payment Date”) which is first day of the seventh month after
the date of the Executive’s separation from service or, if earlier, the date of
the Executive’s death following such separation from service. All such amounts
that would, but for this Section, become payable prior to the Delayed Payment
Date will be accumulated and paid on the Delayed Payment Date.
(2)The Company intends that income provided to the Executive pursuant to this
Agreement will not be subject to taxation under Section 409A of the IRC. The
provisions of this Agreement shall be interpreted and construed in favor of
satisfying any applicable requirements of Section 409A of the IRC. However, the
Company does not guarantee any particular tax effect for income provided to the
Executive pursuant to this Agreement. In any event, except for the Company’s
responsibility to withhold applicable income and employment taxes from
compensation paid or provided to the Executive, the Company shall not be
responsible for the payment of any applicable taxes on compensation paid or
provided to the Executive pursuant to this Agreement.
(3)Notwithstanding anything herein to the contrary, the reimbursement of
expenses or in-kind benefits provided pursuant to this Agreement shall be
subject to the following conditions: (1) the expenses eligible for reimbursement
or in-kind benefits in one taxable year shall not affect the expenses eligible
for reimbursement or in-




--------------------------------------------------------------------------------




kind benefits in any other taxable year; (2) the reimbursement of eligible
expenses or in-kind benefits shall be made promptly, subject to the Company’s
applicable policies, but in no event later than the end of the year after the
year in which such expense was incurred; and (3) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit.
(4)For purposes of Section 409A of the IRC, the right to a series of installment
payments under this Agreement shall be treated as a right to a series of
separate payments.
6.02
Deductions

The Company will deduct all statutory deductions and any amounts authorized by
the Executive from any amounts to be paid to the Executive under this Agreement.
6.03
Entire Agreement

This Agreement, including the Schedules to this Agreement, the Bonus Plan, the
Plan, the Restrictive Covenant Agreement, the Company’s standard stock option
agreement and the Company’s standard RSU agreement, constitutes the entire
agreement between the parties with respect to the subject matter of this
Agreement and cancels and supersedes any prior understandings and agreements
between the parties to this Agreement with respect to the subject matter of this
Agreement and any rights which the Executive may have by reason of any such
prior agreements. There are no representations, warranties, forms, conditions,
undertakings or collateral agreements, express, implied or statutory between the
parties other than as expressly set forth in this Agreement.
6.04
Severability

If any provision of this Agreement is determined to be invalid or unenforceable
in whole or in part, such invalidity or unenforceability will attach only to
such provision or part of such provision and the remaining part of such
provision and all other provisions of this Agreement will continue in full force
and effect.
6.05
Amendments and Waivers

No amendment to this Agreement will be valid or binding unless set forth in
writing and duly executed by both of the parties. No waiver of any breach of any
provision of this Agreement will be effective or binding unless made in writing
and signed by the party purporting to give the same and, unless otherwise
provided in the written waiver, will be limited to the specific breach waived.
6.06
Notices

Any demand, notice or other communication to be given in connection with this
Agreement must be given in writing and will be given by personal delivery, by
registered mail, or by electronic means of communication addressed to the
recipient as follows:
To the Company:
lululemon athletica canada inc.
1818 Cornwall Avenue
Vancouver, BC
V6J 1C7
Attention: Vice President of Legal
To the Executive:
Gina Warren






--------------------------------------------------------------------------------




or such other address, individual or electronic communication number as may be
designated by notice given by either party to the other.
6.07
Equitable Remedies

The Executive hereby acknowledges and agrees that a breach of the Executive’s
obligations under this Agreement would result in damages to the Company that
could not be adequately compensated for by monetary award. Accordingly, in the
event of any such breach by the Executive, in addition to all other remedies
available to the Company at law or in equity, the Company will be entitled as a
matter of right to apply to a court of competent jurisdiction for such relief by
way of restraining order, injunction, decree or otherwise, as may be appropriate
to ensure compliance with the provisions of this Agreement.
6.08
Governing Law

Before the Relocation, this Agreement will be goverened by and construed in
accordance with the laws of Delaware. After the Relocation, this Agreement will
be governed by and construed in accordance with the laws of the Province of
British Columbia and the laws of Canada applicable therein.
6.09
Attornment

For the purpose of all legal proceedings this Agreement will be deemed to have
been performed in the Province of British Columbia. The courts of competent
jurisdiction located in Vancouver, British Columbia will have jurisdiction to
entertain any action arising under this Agreement and the Company and the
Executive each hereby attorns to the courts of competent jurisdiction located in
Vancouver, British Columbia.
Yours truly,
lululemon athletica inc.
By:
/s/ LAURENT POTDEVIN
 
Laurent Potdevin
 
Chief Executive Officer
 
 
 
/s/ GINA WARREN
 
Gina Warren
 
 



